Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
The response to the election requirement was received February 17, 2022.  Applicant's arguments are persuasive and the restriction requirement withdrawn or cancelled.  

Drawings
*. The drawings are objected to because of the following problems.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "230"(fig. 2, 3 & 7; page 10, line 14 and 16) and "235" (fig. 8 & 9; page 18, line 4, 10, 13, 15 17, 19 and 20) have both been used to designate a sleeve. Also, it is not clear whether these two reference characters are referring to the same or two different sleeves (230 or 235).
reference characters "215" (page 8, lines 24-25) and "560" (page 9, lines 1-2) have both been used to designate an airflow sensor. Also, it is not clear whether these two reference characters are referring to the same or two different airflow sensors.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “450” (fig. 11A) has been used to designate both contacts 450 (page 12, line 23) and biasing projections 450 (page 21, line 24).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

characters "215" (page 8, lines 24-25) and "560" (page 9, lines 1-2) have both been used to designate an airflow sensor.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) not mentioned in the description.


 "237" shown in fig. 10.  
"480" shown in fig. 3.  

***   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
*. The disclosure is objected to because of the following informalities:

Page 8, line 12. the first occurring abbreviation "USB" should be written with a full terminology w with the abbreviation enclosed w within a parenthesis.

Page 16. line 14 describes, "a retaining shoulder 671" for the first time, but Page 16. lines 19-25 to Page 17. lines 1-22 describe, ’retention shoulder 671". The examiner suggests the applicant to use the same terminology w with the same reference number consistently throughout the entire specification for clear understanding.

Page 16. line 25 describes, "slot 552”, but because the drawings do not show this reference number and Figures 5a-5c have reference number in 600th numbers it is not
clear what the slot 552 is.

Page 17. line 11 describes, "slot 663" and "slot 661". but line 9 describes, "slope 663". Therefore, it is not clear whether "slot 663" is referring to "slope 663" or "slot 661".

Page 21. line 17. "housing 100” should be -- housing 200 --.

Page 23. line 10. the examiner suggests the applicant to change "the aerosol forming member 700" to — the aerosol forming component 700.

Appropriate correction is required.




Claim Rejections - 35 U SC S 112
*. The following is a quotation of 35 U.S.C. 112(h):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ). second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
*. Claims 4, 6, 7, 9, 13, 20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112. the applicant), regards as the invention.


Claim 4. line 1 recites, "the inner surface of the sleeve.”  This is seen to be a typographical error and was intended to be typed –an inner surface of the sleeve--.  An examination on the merits, as best understood, is discussed below. 


Claims 6 and 7 recite “magnetic fields” and “at least one magnet suitable for changing an orientation of the aerosol forming component.”  
First, because the drawings do not show this, it is not clear where or how this “magnetic fields” or “magnet” is located and how this is structurally related with all other elements recited in claim 1. 
Second, claims 6 and 7 are simply listing these elements without reciting how these elements are structurally related with each other and all the elements recited in claim 1.  Claims 6 and 7 do not particularly point out or distinctly claim how a magnetic field or magnet is placed or functions within a hatch element.  A further examination on the claims is not possible at this time.  



Claim 9. line 3 recites, "an aerosol forming component", hut claim 1. line 3 also recites, "an aerosol forming component". Since claim 9 is depended on claim 1. it is not clear whether the aerosol forming components of claims 1 and 9 are two different components or the same component.  This is seen to be a typographical error and claim 9 (line 3) was intended to be typed –the aerosol forming component--.  An examination on the merits, as best understood, is discussed below. 

Claim 13 (last line) the recitation “the chassis housing” lacks proper antecedent basis.  It is understood to be referring to the recitation from claim 8 (line 2) of “a chassis section.”  It is seen to be a typographical error and was intended to be typed –the chassis section--.   An examination on the merits, as best understood, is discussed below. 







Claims 22 and 23 recite that the device or the housing of the device comprises "a power supply, an activation means and electronics for operating the device". First, because the drawings do not show this activation means, it is not clear where this activation means is located and how this activation means is structurally related with all other elements recited in claim 1. Second, claims 22 and 23 are simply listing these three elements without reciting how these three elements are structurally related with each other and all the elements recited in claim 1. Since these are generic or standard elements used with the aerosol forming component (as disclosed on lines 15-25 on page 1 of the background section of applicant's specification), an examination on the merits is possible at this time.  An examination on the merits, as best understood, is discussed below. 




Double Patenting
Claim 1 of U.S. Application No. 16758218 ('218) contains claims 8, 9 and 20 of this application.  However, there is no double patenting issue with this application because even though claim 3 is substantially the same as line 3 of claim 1 of this application (i.e. the hatch section includes a sleeve for receiving the aerosol forming component), there are no claim recitation in '218 to lines 4-6 of this application’s claim 1 (i.e. first and second sections spaced along the longitudinal axis which exert different rotational biases on the aerosol forming component).  See MPEP § 822.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





**	The following claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogers et al. (U.S. Publication No.  20170273355; herein referred to as RR.

Please note that U.S. Publication No.  20170273355 is the first cite listed on applicant's IDS dated April 22, 2020 and will be referred to herein as LL.  Please also note RR is on the PCT 237 form of this application that is also cited on the same IDS.   

Per claim 1, RR shows a hatch section 300 (fig. 1; the structure of the hatch section is not defined in the claims by any structure and is therefore deemed to be so broad that it is seen to be equivalent to structure 300 of RR) for an electronic aerosol provision device 100 (figure 1), wherein the hatch section 300 comprises a sleeve 314 (figure 4) for receipt of an aerosol forming component, the sleeve 314 (fig. 3 and 4) defining a longitudinal axis (figure 1; left side to right side) and comprising first and second sections (see figure 4, first section: distal end of element 328; second section: proximal end of element 328) spaced along the longitudinal axis which exert different rotational biases (fig. 1-5; the functional language rotational biases does not rely on any specific structure defined in the claims and is therefore deemed to be so broad that it is seen to be equivalent to structure shown in fig. 1-5 of RR) on the aerosol forming component when inserted into the sleeve (see paragraphs 59-60).

Per claim 2 the different rotational biases are exerted by areas of different cross-sectional profiles (fig. 4 shows the cross section taken at the distal end of element 328 at the first section and the cross section at the proximal end of element 328 at the second section are different.

Per claim 8, RR shows (figures 1-5) a housing 100 (fig. 1), the housing 100 being formed of a chassis section 200 (fig. 1; the meaning of chassis section is not defined in the claims and is therefore deemed to be so broad as to be anticipated by the structure shown in fig. 1-5 of RR) and the hatch section 300.  

Per claim 9, RR shows the hatch section 300 is connected to the chassis section 200 and moveable between a first position (closed position; shown in fig. 1) wherein the chassis section 200 and the hatch section 300 together define an enclosed space (fig. 1) for an aerosol forming component to be located for aerosol generation, and a second position (open position; fig.4 and 5) wherein the chassis section 200 and the hatch section 300 are spaced so as to provide access to the enclosed space.

Per claim 13, RR shows wherein moving the hatch section 300 from the first position (closed position; shown in fig. 1) to the second position (open position; fig.4 and 5) includes the hatch section undergoing at least one of rotating with respect to the chassis section 200.

Per claim 17, RR shows (figure 5) the housing comprises one or more inlets (para. 62 of RR teaches 236 of fig. 5) is an air inlet that can perform the function of for conveying air into the enclosed space when the hatch section is in the first position (closed position).

Per claim 19, RR shows (figure 5) at least one inlet 236 is present on the chassis section 200.

Per claim 20, RR shows (figure 3) the hatch section 300 has a surface feature (the meaning is seen to be broad and met by the outer cylindrical surface) which is seen to be able to function such that the outer cylindrical surface facilitates movement of the hatch section 300 from the first position (closed position; fig. 1) to the second position (open position).

Per claim 22, RR shows the housing 100 (fig. 1) comprises a power supply 216 (Para. 41; cover page), an activation means (pressure switch 210; para. 41) and electronics 306 (para. 45; fig. 3) for operating the device.  

Per claim 23, RR shows a power supply 216 (Para. 41; cover page), an activation means (pressure switch 210; para. 41) and electronics 306 (para. 45; fig. 3) for operating the device.  
; and an aerosol forming component 310 (para. 45; fig. 3).

Per claim 24, RR discloses a method (para. 9-13) for manufacturing a device that has a housing 100 (fig. 1) being formed of a chassis section 200 and a hatch section 300, the hatch section comprising a sleeve 314 (fig. 3 and 4) for receipt of an aerosol forming component 310 (para. 45; fig. 3), the sleeve 314 defining a longitudinal axis (figure 1; left side to right side) and comprising a first section and a second section (see figure 4, first section: distal end of element 328; second section: proximal end of element 328) spaced along the longitudinal axis which exert different rotational biases (fig. 1-5; the functional language rotational biases does not rely on any specific structure defined in the claims and is therefore deemed to be so broad that it is seen to be equivalent to structure shown in fig. 1-5 of RR) on the aerosol forming component when the aerosol forming component is inserted into the sleeve (see paragraphs 59-60), RR shows the method of forming the chassis section 200 (meaning of forming is a broad recitation that is met by assembling the components of fig. 2 into the assembly shown in fig. 1); forming the hatch section 300 (meaning of forming is a broad recitation that is met by assembling the components of fig. 3 into the assembly shown in fig. 1); and connecting the chassis section 200 to the hatch section 300.




Allowable Subject Matter

Claim(s) 3-5, 10-12, 14-16, 18 and 21 have allowable subject matter.
Claim(s) 3-5, 10-12, 14-16, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Per claim 3, Paragraph 12 of Bagai et al. (U.S. Publication No.  20160120222) discloses different cross-sectional shapes (fig. 2) along the longitudinal axis.  However, it is not seen to be obvious to change the triangular-like shapes of Bagai to the claimed oval shape or to combine Bagai with RR. 
Per claim 10, the prior art does not show an inner surface of the chassis section includes one or more ridges or lugs which mate with a longitudinal slot on the outer surface of a distal portion of the aerosol forming component when the hatch section comprising the aerosol forming component is moved to the first position.
Per claim 14, the prior art does not show moving the hatch section from the first position to the second position includes the hatch section undergoing more than one of pivoting, sliding, or swiveling with respect to the chassis housing.
Per claim 18, the prior art does not show at least one inlet is present on the hatch section.
Per claim 21, the prior art does not show the surface feature is formed by a recess in an external surface of the hatch section.

This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  For example, Wright et al. (U.S. Publication No.  20200288775) shows much the same structure as this application.  Wright (U.S. Publication No.  20200288776) claims a retention section that is not claimed in this application.  Wright et al. (U.S. Publication No.  20200281268) claims a cam that is not claimed in this application.  
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
June 14, 2022